DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 4/26/2022, with respect to independent claim 1 and its respective dependent claims have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “The office action cites to the inferred "first narrative" limitation of claim 1, then refers to Pradeep as teaching that a user may enter a command such as "Hey computer, for the next week turn on the living room lamp..." The office action apparently treats this spoken language as the first narrative, but it is unclear because this passage is not otherwise mapped to the limitation in any way. If the spoken command is the first narrative then it plainly is not "inferred," and is not inferred based on a first sensor input. Instead, to the extent it qualifies as a narrative, it is provided expressly by a user and not inferred by the computing system based on a first sensor input as required. The office action then cites to the limitation requiring the first narrative to further comprise a second composed semantic identity inferred at a second time and being based on a second sensor input at the second time. But for this further limitation, the office action again cites to the very same excerpt of Pradeep ("Hey computer, for the next week turn on the living room lamp..."). Thus, according to the office action, a single command in Pradeep satisfies both the first composed semantic identity at the first time based on the first sensor input and the second composed semantic identity at the second time based on the second sensor input. Even if this spoken user input could satisfy either the first or the second composed semantic identity (which the Applicant disagrees with), it surely cannot satisfy both such composed semantic identities at the first time and the second time, based on a first sensor input at a first time and a second sensor input at a second time. It is unclear how the office action considers the cited portion of Pradeep to satisfy the inferred narrative requirement, the first or second composed semantic identity requirements, or the relationship to the required first sensor input at a first time and the second sensor input at the second time. The applicant contends that these requirements are not satisfied by Pradeep, and therefore not squarely addressed in the office action" (Please see Remarks, page 4, last paragraph and page 5, first and second paragraph).
Examiner respectfully disagrees, first of all, nowhere claim 1 recites how the computing device perform communication with the first and second sensors and/or how the first and second sensors receives and/or provides input to the computing device (for instance nowhere claim requires that user cannot provide input to sensors). Hence in view of broad claim language as previously cited by Examiner that Pradeep, paragraph 19, discloses “In some examples base computing device may comprise two or more microphones and/or two or more image sensors.  In some examples, base computing device 104 may receive sensor data from one or more external sensors, such as an external camera 110.  Base computing device 104 also may include one or more other types sensors” and further detail provided in paragraphs 34-37. Here, a microphone (first sensor) will receive input from user for instance paragraph 53, discloses “user 102 may speak to the base computing device 104 and provide a command: “Hey computer, for the next week turn on the living room lamp at 5:00 pm” then after speech analysis/conversion the microphone input the composed semantic identity to computing device in which the computing device will turn on the living room lamp at 5 PM (claimed first time). Again, here first sensor (microphone) provides input to computing device as being explained above. Similarly, Pradeep in paragraphs 55-56, and 59, discloses "Hey computer, for the next week turn it off at 5:00 am."…….the user 102 may provide position data 330 of an object 338 of interest by touching the image of the object displayed on the touch-sensitive display 303” here a second sensor provides the input (touching the image of the object) to computing device and then computing device will turn off the lamp at 5:00 am (corresponds to claimed the first narrative further comprising a second composed semantic identity inferred at the second time and referring to the object and being based on the second sensor input at the second time). Again, since Applicant does not define first and second time and also claim do not requires that how the sensors receives and/or provide input to the computing system, hence Pradeep reference reads on the broad claim language. Examiner suggests Applicant to either by incorporating the objected claim into independent claim and/or further elaborating how the first and second sensors provide input to the computing system to overcome the cited reference.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, and 11-12, is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Pradeep (US PGPUB 2018/0232608 A1).

As per claim 1, Pradeep discloses a semantic augmentation system (Pradeep. Figs. 1-5), comprising: 
a sensor (Pradeep, Fig. 1:108); 
a computing system (Pradeep, Fig. 1:104, and Fig. 4:300) and a memory in communication with the computing system (Pradeep, paragraph 20, discloses “The base computing device 104 also may be utilized to receive and store messages and/or reminders to be delivered at an appropriate future time”), the memory storing a plurality of endpoints (Pradeep, paragraph 20, discloses “The base computing device 104 also may be utilized to receive and store messages and/or reminders to be delivered at an appropriate future time”); 
the computing system being in communication with the sensor to receive a first sensor input at a first time and a second sensor input at a second time (Pradeep, paragraph 19, discloses “In some examples base computing device may comprise two or more microphones and/or two or more image sensors.  In some examples, base computing device 104 may receive sensor data from one or more external sensors, such as an external camera 110.  Base computing device 104 also may include one or more other types sensors”); 
the computing system further being configured to perform semantic augmentation associated with at least one user by inferring a first narrative (Pradeep, paragraphs 34-37, discloses the speech recognition program 220 may determine estimated confidence values 252 for one or more portions of the speech recognition data 248, such as individual speech components, words and phrases.  An estimated confidence value 252 may define a statistical likelihood that the corresponding recognized text is accurate.  The parser 40 of intelligent assistant system 20 may utilize such confidence values 252 in processing recognized text and determining a user's intent); 
the first narrative comprising a first composed semantic identity inferred at the first time and referring to an object and being based on the first sensor input at the first time (Pradeep, paragraphs 37, 53-54, and 59, discloses the user 102 may speak to the base computing device 104 and provide a command: "Hey computer, for the next week turn on the living room lamp at 5:00 pm and turn it off at 5:00 am."); 
the first narrative further comprising a second composed semantic identity inferred at the second time and referring to the object and being based on the second sensor input at the second time (Pradeep, paragraphs 55-56, and 59, discloses "Hey computer, for the next week turn on the living room lamp at 5:00 pm and turn it off at 5:00 am."…….the user 102 may provide position data 330 of an object 338 of interest by touching the image of the object displayed on the touch-sensitive display 303).

As per claim 4, Pradeep further discloses the semantic augmentation system of claim 1, wherein the computer system is further configured to invalidate the second composed semantic identity based on an inference that the second composed semantic identity is associated with the at least one user oriented in an observing view (Pradeep, Fig. 5:120, and paragraphs 57-59).

As per claim 5, Pradeep further discloses the semantic augmentation system of claim 1, wherein the system infers the first composed semantic identity or the second composed semantic identity based on a localization of the object at one of the plurality of endpoints (Pradeep. Paragraphs 57 and 59, discloses display 303 of the user's smart phone 120 may display a real-time video feed from the base computing device 104 that shows the lamp 188, table 122 and doorway 144 as viewed by the base computing device).

As per claim 6, Pradeep further discloses the semantic augmentation system of claim 1, wherein the computer system is further configured to receive one or more user pointer indicators associated with a user from a user pointer sensor (Pradeep, paragraphs 59-60, discloses the user 102 may touch the display 303 at touchpoint 408 that overlaps the displayed image of the lamp), and further wherein the computer system is configured to infer the first composed semantic identity or the second composed semantic identity based on the one or more received user pointer indicators (Pradeep, paragraphs 59-60, discloses the user 102 may touch the display 303 at touchpoint 408 that overlaps the displayed image of the lamp).

As per claim 7, Pradeep further discloses the semantic augmentation system of claim 1, wherein the sensor is at least one wearable sensor (Pradeep, paragraph 38, discloses head-mounted display device).

As per claim 8, Pradeep further discloses the semantic augmentation system of claim 1, wherein the object is localized into a store environment (Pradeep, paragraph 80, discloses store environment).

As per claim 9, Pradeep further discloses the semantic augmentation system of claim 1, wherein the object is localized into a home environment (Pradeep, paragraph 80, discloses house environment).

As per claim 11, Pradeep further discloses the semantic augmentation system of claim 1, wherein the object is localized into a physical-virtual fusion sporting environment (Pradeep, paragraphs 38, and 86, discloses gaming device).

As per claim 12, Pradeep further discloses the semantic augmentation system of claim 1, wherein the sensor is configured to adjust the observing field of view based on an inference of the user iris orientation (Pradeep, paragraph 25, discloses eye tracker).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US PGPUB 2018/0232608 A1) and further in view of Kim (US PGPUB 2005/0033574 A1).

As per claim 2, Pradeep further discloses the semantic augmentation system of claim 1, wherein the Pradeep does not explicitly disclose computing system is configured to invalidate the first composed semantic identity after inferring the second composed semantic identity.
Kim discloses computing system is configured to invalidate the first composed semantic identity after inferring the second composed semantic identity (Kim, Fig. 3:S122-S124, and paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pradeep teachings by implementing a speech recognition unit to the system, as taught by Kim.
The motivation would be to reliably resolving semantic errors which may be generated in speech recognition (paragraph 9), as taught by Kim.




Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep (US PGPUB 2018/0232608 A1) and further in view of Wang (US PGPUB 2018/0314689 A1).

As per claim 10, Pradeep further discloses the semantic augmentation system of claim 1, wherein the Pradeep does not explicitly disclose object is localized into a physical-virtual fusion healthcare environment.
Wang discloses object is localized into a physical-virtual fusion healthcare environment (Wang, paragraph 528, discloses a service robot can be used to assist in medical diagnosis and advice or possibly as a remote assistant for a doctor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pradeep teachings by localizing the object in health care environment, as taught by Wang.
The motivation would be to provide an improved automatic speech recognition and/or machine translation in a multi-lingual verbal input and output system (paragraph 462), as taught by Wang.

Allowable Subject Matter
Claim 3, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633